         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                                             :       No. 1:21-cr-52-1 (TJK)
          v.                                 :
                                             :
                                             :
MATTHEW GREENE,                              :
                                             :
                      Defendant.             :

                   GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                     MOTION TO REVOKE DETENTION ORDER

       On January 6, 2021, the defendant, Matthew Greene conspired with others, including his

codefendants Dominic Pezzola and William Pepe, to obstruct Congress’ certification of the

Electoral College vote and to obstruct law enforcement during the course of a civil disorder. After

the riot, the defendant engaged in conversations encrypted messaging platforms admitting to his

role in the riot, encouraging others not to give up in a fight to take back their country, and

comparing the situation as it existed in the weeks following January 6 to a fourth-generation war.

As explained below, the charges against Greene give rise to a rebuttable presumption in favor of

detention. Under these circumstances, Magistrate Judge Miroslav Lovric correctly found, there

are no conditions or combinations of conditions that will reasonably assure the safety of any other

person or of the community.

                                    Procedural Background

       On April 16, 2021, the grand jury returned an indictment charging the defendant with

violations of 18 U.S.C. §§ 371, 231(a)(3), 1361, 1512(c)(2), and 1752(a)(1), (2), and (4). The

defendant arrested in the Northern District of New York on April 22, 2021, and he appeared before

Magistrate Lovric in that district on that same date. The government moved for the defendant’s
          Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 2 of 23




detention pending trial, and Magistrate Lovric held a hearing on that request on April 26, 2021.

After that hearing, at which he listened to presentations by both sides, Magistrate Lovric granted

the government’s motion for detention and ordered the defendant detained pending trial.

       The defendant filed this motion seeking review of Magistrate Lovric’s decision on June

15, 2021. For the reasons stated below, and any that may be cited at a hearing on the motion, the

defendant’s motion should be denied.

                                       Factual Background 1

       On January 5, 2021, Greene traveled from Syracuse, New York, to Washington, D.C.,

along with other Proud Boys from New York State, 2 including codefendant Pezzola. On January

6, 2021, Greene was one of the first people who traversed past toppled police barricades at First

Street NW; one of the first who continued past another set of breached barricades near the entrance

to a plaza on the west side of the Capitol building; and one of the first up a set of stairs, following

a breach of police defenses on those stairs, leading from that plaza to a higher level of the Capitol

grounds. He was at the front of the line of rioters when police started using crowd-control

measures, which included pepper spray. Video evidence shows that Greene then retreated towards




1
        The government proffers and incorporates the factual proffer made before Magistrate
Lovric from the initial detention hearing. A transcript of that hearing was attached to the
defendant’s motion as Exhibit 1. Copies of the photographs admitted at that hearing are attached
to this motion as Exhibit 1.
2
        Proud Boys is a nationalist organization with multiple U.S. chapters and potential activity
in other Western countries. The group describes itself as a “pro-Western fraternal organization for
men who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud
Boys members routinely attend rallies, protests, and other First Amendment-protected events,
where certain of its members sometimes engage in acts of violence against individuals whom they
perceive as threats to their values. The group has an initiation process for new members, which
includes the taking of an “oath.” Proud Boys members often wear the colors yellow and black, as
well as other apparel adorned with Proud Boys-related logos and emblems.
                                                  2
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 3 of 23




the west plaza at that point; the government has no video or photographic evidence that Greene

entered the Capitol on January 6, 2021.

       Following the riot at the Capitol, and after his return home to Syracuse, Greene admitted

his participation to an acquaintance, telling that person, “I’m good, we took the capital” (emphasis

added). He told another acquaintance in the days following the riot to be prepared to do

uncomfortable things. He ordered over 2,000 rounds of assault-rifle ammunition and a gas mask.

And he engaged in conversations with other Proud Boys on encrypted messaging platforms in

which he stated a continuing desire to “take back our country” – in Greene’s own words, written

in chat platforms post-January 6, “this is a 4th generation” war, and “we must stand together now

or end up in the gulag separately.”

                                  Greene’s Actions on January 6

       Greene played a substantial role in the breach of the Capitol. Greene marched with other

Proud Boys from the Washington Monument to the Capitol, before then-President Trump’s speech

from the Ellipse. He was present near the northwest pedestrian entrance to the Capitol grounds

with hundreds of people, including numerous members of the Proud Boys, while the speech was

still ongoing. He, like co-defendant Pezzola and many other Proud Boys on January 6, wore an

earpiece connected to a handheld radio, likely of the Baofeng brand, and dressed “incognito”—

not wearing the Proud Boys’ traditional black and yellow—consistent with the instructions of

Proud Boys leadership.

       At around 1:00 p.m. EST, on January 6, 2021, known and unknown individuals broke

through the police lines near the northwest entrance, toppled the outside barricades protecting the

U.S. Capitol, and pushed past U.S. Capitol Police (“USCP”) and supporting law enforcement

officers there to protect the U.S. Capitol. After overwhelming USCP officers at the pedestrian



                                                 3
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 4 of 23




gate, the crowd advanced on the U.S. Capitol, where another line of USCP officers and barricades

attempted to stop the crowd from advancing to the walls of the building and the west-facing plaza.

       Among the first to traverse the toppled barricades and advance towards the building (and

the west plaza of the Capitol) was Greene, shown in a screenshot from a video below, depicted

from behind in a tan backpack, blue hoodie, and tan pants. In the video from which this is taken,

Greene is running.




Upon arriving at the next barrier, Pepe—Greene’s co-conspirator—dragged a segment of the fence

away, shown circled below and depicted wearing a flag bandana, which left USCP officers

temporarily without any barrier. Others acted similarly with other barriers.




                                                4
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 5 of 23




       Pezzola and Greene were among the first to reach the next police line, where members of

the crowd physically stormed barriers and fought with police. By the time this happened, Greene

and Pezzola were next to each other, as circled below, where they would essentially remain for

much of the next hour.




The crowd, including Greene, then advanced to the front of the U.S. Capitol. Additional people

continued to arrive until what the FBI estimates to be thousands of people had gathered in front of


                                                5
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 6 of 23




the Capitol on its west side. Greene positioned himself near the front of the group with Pezzola,

within approximately ten feet of a line of USCP officers, some of whom were in riot gear. The

top photo below is a zoomed-out photo showing the crowd gathered in the plaza, and the bottom

is a zoomed-in and cropped version of the same photograph, showing the defendant circled in blue.




                                               6
          Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 7 of 23




        Shortly after the above photograph was taken, Pezzola robbed a USCP officer of his riot

shield. 3 Following the robbery, Pezzola and Greene moved through the crowd together, with

Greene tailing Pezzola while he was in possession of the shield. The photograph below is a still

shot from a video that depicts Pezzola’s robbery of the shield, and the still is within a minute of

the robbery. Pezzola is circled in red and Greene is circled in blue, appearing to be pressing on

his earpiece. See also Ex. 1 to this motion, Hr’g Ex. 14-15 for photographs of Greene and Pezzola near

each other while Pezzola is holding the shield. In Hr’g Ex. 14, they appear to be having a conversation.




Greene and Pezzola continued to move together through the crowd, away from the site of the

robbery and towards a set of stairs that leads from the plaza they were on to the façade of the

Capitol building itself. A publicly available video taken from this plaza also shows Pezzola and

another charged individual, Charles Donohoe, jointly carrying the riot shield, with Greene trailing




3
        Greene is not charged with that robbery. The robbery occurred during a clash between
protesters and police that involved violence and the use of pepper spray. Video footage captures
Greene giving aid to a fellow rioter who was struck by a police projectile prior to the robbery.
While defense is correct that the incident is captured on video, it is incorrect about the type of
video—it was not captured on body-worn camera to undersigned counsel’s knowledge.
                                                    7
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 8 of 23




close behind. When someone asked the group whether they stolen the riot shield, a member of the

group responded, “yeah.”

       Shortly thereafter, at approximately 1:48 p.m., according to a video posted originally to the

social media site Parler, and later to the open Internet by Pro Publica, 4 a group of individuals

overran a group of USCP officers on stairs that go from the West Plaza to the Capitol balcony area

one story level up. Pezzola and Greene were among the first rioters to head up the staircase after

that breach. A screenshot from that video is below, with Pezzola circled in red and Greene in blue.

On the stairs, Greene lent his body to the effort of the multitude of rioters pushing up the stairs

despite the police’s efforts to stop them.




4
        Parler was taken offline in the aftermath of the January 6 riots. According to its website,
Pro Publica combed through archives of public Parler videos, and it posted over 500 videos of the
events of January 6, 2021. The entire catalogue of videos posted Pro Publica is available here:
https://projects.propublica.org/parler-capitol-videos/.
                                                 8
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 9 of 23




        Minutes after this screenshot, rioters can again be seen overwhelming the police defenses

at an interior doorway under the scaffolding and pushing further up the stairs. Police and rioters

both began deploying pepper spray as well. According to other publicly available video, it appears

that Greene retreated to the lower west plaza sometime around this point. Pezzola continued up

the stairs and eventually to the Capitol proper, where he broke a window on the Capitol with the

stolen shield, allowing rioters to physically breach the Capitol building itself. Greene is charged

with that destruction of property under a vicarious-liability theory. The government’s investigation

to date has not uncovered video or photographic evidence that Greene entered the Capitol building.

                                 Greene’s Actions After the Riot

       After the riot, Greene proudly admitted to others that he was present and participated. On

January 6, 2021, at 6:07 p.m., the defendant missed an audio call over the encrypted messaging

platform Signal from an acquaintance. Minutes later, the contact who had just called messaged

the defendant on Signal and asked if he was OK. Greene responded at 6:24 p.m., “I’m good, we

took the capital.”   After Greene reported that someone was killed inside the building, the

acquaintance said that was sad. Greene replied, “I told you this was coming brother.”

       The FBI also spoke to a witness, referred to as W-1 for purposes of this memorandum. W-

1 stated that Greene was one of a group of individuals who told W-1 about what they did on

January 6. According to W-1, members of this group said that anyone they got their hands on they

would have killed, including Nancy Pelosi. 5 W-1 further stated that members of this group, which

included Greene, said that they would have killed [Vice President] Mike Pence if given the chance.




5
       Unless otherwise noted, the government does not represent that it can attribute statements
recounted in this paragraph to Greene (or anyone else in the group) specifically.

                                                 9
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 10 of 23




According to W-1, the group said it would be returning on the “20th,” which in context likely

referred to the Presidential Inauguration, which took place on January 20, 2021. At the time of the

interview with W-1, the inauguration had not yet occurred. W-1 stated that the group said that

they planned to kill every single “m-fer” they can. 6 W-1 stated the men said they all had firearms

or access to firearms. W-1 specifically recounted that Greene said words to the effect of “we’ll

kill them all,” and that they had stockpiles of guns and ammunition. W-1 also stated that Greene

advised co-defendant Pepe to get rid of some 30-round magazines Pepe stated that he kept at his

home.

        On January 8, 2021, in a different Signal chat, a contact asked whether Greene was back

“up north.” The defendant replied, “I’m back home now. Regroup and refit.” That conversation

continued January 10, with the contact asking whether the President had signed the Insurrection

Act. 7 Greene speculated that if it had in fact been signed, “He [the President] will tell us

somehow.” The acquaintance reported to Greene that he was “battoning [sic] down the hatches

and loading magazines right now.” Greene said he was doing the same thing. He continued, “[w]e

had a fucking rat in our ranks,” and encouraged the acquaintance to study guerrilla warfare tactics

based on their time in Afghanistan and to “[b]e prepared to do uncomfortable things” before

sending multiple images that appear to reference the death of Ashli Babbit, the rioter who was shot




6
       In a later interview, W-1 stated that the group had no definitive date for a return to
Washington, D.C, but W-1 re-iterated that the others agreed there would be guns and that they
would be back soon and they would bring guns.
7
       The Insurrection Act, 10 U.S.C. § 251, et. seq., was passed in 1807 and permits the
President to call into service “the militia of any state” and “the armed forces” whenever the
President “considers that unlawful obstructions, combinations, or assemblages, or rebellion against
the United States, make it impractical to enforce” federal law.

                                                10
        Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 11 of 23




and killed inside the Capitol on January 6. He concluded, following those images, “Don’t forget

what they did,” before apparently attempting to make the message self-destruct in an hour. 8

       On January 13, 2021, in a chat room on the encrypted messaging platform Telegram for

the Central New York Proud Boys, Greene responded to another member’s concern the country

would collapse under the hand of corporations and a corrupt government, among other things, by

stating, “You know how I feel about this. We will take back our country, our parents left us a shit

show but we will not do the same to our children.” When the member who sent the original

comment said his children were two of the biggest reasons he had for “not giving up and not rolling

over,” Greene responded with the following. 9




8
       These and all other descriptions of encrypted conversations involving Mr. Greene were
recovered from a phone recovered from Mr. Greene’s residence on January 18, 2021.
9
       In the Telegram screenshots, Greene’s statements are in blue bubbles. At this point,
according to Greene’s statement to the FBI, his Telegram display name was “Thomas Paine.”
                                                11
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 12 of 23




       Greene also advised the Central New York Proud Boys on Telegram about what to do if

they think they are being followed by the FBI, noting on January 15, 2021, “If you think you are

being followed, route planning is the best counter surveillance technique. Look to incorporate

natural double backs, the goal isn’t necessarily to lose them but to detect them. But fbi surveillance

is no joke, they are good.”

       On January 17, 2021, again with members of the Central New York Proud Boys chat room,

Greene stated, “the sooner everyone wakes up that no one is going to fix this mess besides us, the

sooner we can collectively take back our country.” In Greene’s words, “this is a 4th generation”

war, and “we must stand together now or end up in the gulag separately.” He posted in the same

thread on that date, “I see way too many people trying to say antifa was responsible for the capital,

its bullshit too. They weren’t there, can’t take a damn win and admit it people are pissed off.”

       On January 18, 2021, the day after he posted these messages, the FBI executed a search

warrant at the defendant’s residence, and he agreed to a voluntary interview with agents. During

that interview, the defendant claimed (among other things) that he was disavowing the Proud Boys

and that things on January 6 had gone too far for him. He also claimed not to have seen anyone

he drove down with from Syracuse after he made it to the Capitol, nor to have seen any of the

                                                 12
        Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 13 of 23




people he traveled with holding any USCP riot gear (which is belied by the evidence that he was

with Pezzola above), and to not really know any of the people he drove down with, including their

names or nicknames (although he eventually said that he knew of Pezzola as “Mick).” 10 He did

not use the name “Spaz” or “Spazzo” to describe Pezzola during this interview.

       Contrary to Greene’s statements to the FBI, information recovered from his phone provides

evidence of his knowledge of and connection to Pezzola, as well as knowledge of Pezzola’s

nickname. On or about January 12, 2021, in response to another member of the chat posting a link

to an article in Vice News that identified the person who broke the window as a Proud Boy who

goes by “Spazzo,” but that did not include Pezzola’s true name, Greene stated, “Spaz practiced

pretty good opsec at least, they don’t have much on him.” When the affidavit in support of a

complaint for Pezzola became public on January 15, 2021, another member of the Telegram chat

posted a portion of it that referenced W-1. Greene speculated as to which “normie” was hanging

around at the hotel who may be W-1, and Greene also asked, “Who did Spaz give his number to?”

The FBI also recovered a photograph of a group of Proud Boys, apparently taken inside a bar,

which metadata indicates was taken in December 2020, that includes both Greene and Pezzola.

       On January 18, 2021, when the FBI executed a search warrant at the defendant’s residence,

they located an unregistered AR-15 assault rifle capable of working with detachable magazines

that also had long-range optical capability and a tactical lighting device (Hr’g Ex. 1), along with




10
        To his credit, in that interview, the defendant did admit to entering the Capitol grounds
and going up the stairs under the Inauguration stage scaffolding on January 6. He also admitted
to traveling to Washington, D.C. from Syracuse and told the FBI where he stayed and with
whom.

                                                13
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 14 of 23




two unregistered semiautomatic handguns (Hr’g Ex. 8-9) and a rifle (Hr’g Ex. 6-7). 11 One of those

handguns was found in a secret compartment of a drop-down shelf capable of being opened only

with a card key device (Hr’g Ex. 9). The FBI also located a camouflage tactical vest filled with

eight detachable magazines for an AR-15 (Hr’g Ex. 2-4). Each of the eight magazines with loaded

with 30 rounds of AR-15 ammunition. Although undersigned counsel does not practice law in the

state of New York, I have been informed by a New York State Police officer, who is cross-

designated to the FBI’s Joint Terrorism Task Force and participated in the search, that Greene’s

possession of the AR-15 and the detachable magazines was illegal under New York state law.

       FBI’s review of the defendant’s Gmail account as contained on his personal phone that was

seized in connection with the January 18 search warrant, revealed that the defendant placed the

following orders, among others: (1) six AR-15 magazines, ordered on December 20, 2020 Hr’g

Ex. 10); (2) 1,000 rounds of AR-15 ammunition on January 9, 2021 (Hr’g Ex. 11-12); (3) 1,560

rounds of AK-47 ammunition on January 9, 2021 (Hr’g Ex. 13); and (4) a gas mask kit on January

11, 2021 (Hr’g Ex. 15).

                          Principles Governing Requests for Detention

       Under the Bail Reform Act, courts consider the following factors in determining whether

some condition, or combination of conditions, will reasonably assure community safety or the

defendant’s appearance at trial and pre-trial proceedings: the nature and circumstances of the

charged offenses; the weight of the evidence against the defendant; the history and characteristics

of the defendant; and the nature and seriousness of the danger to any person or to the community




11
       References to hearing exhibits are to those that were entered at the detention hearing in the
Northern District of New York. A copy of all those exhibits is attached here to as Exhibit 1 to this
Memorandum in Opposition.
                                                14
          Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 15 of 23




that would be posed by the defendant’s release. 18 U.S.C. § 3142(g); see United States v. Bikundi,

47 F. Supp. 3d 131, 133 (D.D.C. 2014); United States v. Hong Vo, 978 F. Supp. 2d 41, 43 & n.1

(D.D.C. 2013). A magistrate judge’s determination regarding bail is reviewed de novo. See, e.g.,

United States v. Hudspeth, 143 F. Supp. 2d 32, 35-36 (D.D.C. 2001).

       At a detention hearing, the government may present evidence by way of a proffer. See

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996); United States v. Roberson, No.

15-cr-121, 2015 WL 6673834, at *1 (D.D.C. Oct. 30, 2015). A judicial determination that a

defendant should be detained pending trial on the ground of community safety must be supported

by clear and convincing evidence. Smith, 79 F.3d at 1209.    When the government seeks to detain

a defendant on the ground that the defendant is a risk of flight pursuant to 18 U.S.C. § 3142

(f)(2)(A), the government must demonstrate the defendant’s flight risk by a preponderance of the

evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).

       The United States seeking detention pursuant to, inter alia, 18 U.S.C. § 3142(e)(3)(C),

which provides a rebuttable presumption of detention if there is probable cause to believe that the

defendant committed “an offense listed in section 2332b(g)(5)(B) of title 18, United States Code,

for which a maximum term of imprisonment of 10 years or more is prescribed.” That rebuttable

presumption applies to Defendant because 18 U.S.C. § 1361 is specifically enumerated in 18

U.S.C. § 2332b(g)(5)(B) and carries a maximum sentence of ten years in prison. The Grand Jury

found probable cause to believe that the defendant committed a felony violation of 18 U.S.C.

§ 1361.

       Once a rebuttable presumption is created, it imposes a burden of production on the

defendant to offer contrary credible evidence. See United States v. Alatishe, 768 F.2d 364, 371

(D.C. Cir. 1985). However, “[t]he presumption is not erased when a defendant proffers evidence



                                                15
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 16 of 23




to rebut it; rather the presumption ‘remains in the case as an evidentiary finding militating against

release, to be weighed along with other evidence relevant to the factors listed in § 3142(g).” United

States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008), (quoting United States v. Dominguez, 783 F.2d

702, 707 (7th Cir. 1986)); see also United States v. Ali, 793 F. Supp.2d 386, 387-88 (D.D.C. 2011);

United States v. Bess, 678 F. Supp. 929, 934 (D.D.C. 1988) (“[The presumption] is incorporated

into the § 3142(g) factors considered by the court when determining whether conditions of release

can be fashioned or whether the defendant must be detained pretrial.”).

       The United States also seeks detention pending trial pursuant to 18 U.S.C. § 3142(f)(1)(A).

              No Condition or Combination of Conditions Will Reasonably Assure the
                   Community Safety or the Defendant’s Appearance in Court

   1. Nature and Circumstances of the Offenses Charged

       The circumstances of the offenses charged in this case overwhelmingly support detention.

The defendant is charged by indictment with multiple gravely serious crimes that occurred during

an attempt to occupy the Capitol to prevent Congress from carrying out its duty of certifying the

Electoral College results. Among the things the Court is statutorily required to consider is whether

the defendant is charged with any crimes of violence or terrorism. 18 U.S.C. § 3142(g)(1). He is

charged with both. Additionally, because § 1361 is listed in § 2332b(g)(5)(B), there is a rebuttable

presumption that no conditions or combination of conditions can assure community safety or the

defendant’s appearance. See 18 U.S.C. § 3142(e)(3)(B).

           a. Defendant Committed a Federal Crime of Terrorism and Two Crimes of Violence.

       Felony destruction of property, under the facts as laid out above, is a federal crime of

terrorism. Title 18, U.S.C., Section 2332b(g)(5), defines “federal crime of terrorism” as an offense

that “is calculated to influence or affect the conduct of government by intimidation or coercion, or

to retaliate against government conduct. Section 1361 is included in its enumerated list of statutes.

                                                 16
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 17 of 23




See 18 U.S.C. §§ 2332b(g)(5)(A) & (B). The Grand Jury found probable cause in Count Two of

the Indictment to believe that the defendant intended to obstruct an official proceeding by “entering

the Capitol grounds and Capitol building to, and did, stop, delay, and hinder Congress’s

certification of the Electoral College vote,” in violation of § 1361. The Grand Jury additionally

found probable cause in Count One to believe that the defendant joined a conspiracy whose

purpose was to “stop, delay, or hinder Congress’s certification of the Electoral College vote, by

force if necessary.”

       Felony destruction of government property is also a crime of violence. For purposes of the

bail statute, as relevant to these offenses, a crime of violence is defined as “an offense that has an

element of the use, attempted use, or threatened use of physical force against the person or property

of another,” if that crime is punishable by ten years or more in prison.             See 18 U.S.C.

§ 3142(f)(1)(A) & 16. Section 1361 of Title 18 of the U.S. Code meets those requirements. It is

punishable by ten years if the property damage was greater than $1,000, and its elements include

the use of physical force against the property of another. See United States v. Khatallah, 316 F.

Supp. 2d 207, 213 (D.D.C. 2018) (Cooper, J.) (holding that destruction of government property

under a substantially similar statute, 18 U.S.C. § 1363, satisfies a substantially similar elements-

clause statute to qualify as a crime of violence).

       As the D.C. Circuit has recognized, Greene’s acts of being one of the first across breached

barricades after they were toppled, and in conspiring with and aiding and abetting those who broke

through the Capitol windows put him “in a different category of dangerousness than those who




                                                 17
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 18 of 23




cheered on the violence or entered the Capitol after others had cleared the way.” See United States

v. Munchel, 991 F.3d 1273, 1284 (D.C. Cir. 2021). 12

           b. The Charges and Defendant’s Actions Are Serious.

       The charges in the indictment are properly characterized as serious due to the possible

statutory penalties and the coordinated and determined nature of the defendant’s conduct on

January 6. Greene was one of the first people to lead the charge from the public area outside the

Capitol grounds to the exterior of the building, and he was on the front lines of a multitude of

people who ultimately overwhelmed USCP’s defenses. After the barricades blocking access from

the plaza were breached, Greene was among the first of thousands to flood the plaza outside the

Capitol, and he initially positioned himself near the front line of police in riot gear. After Pezzola

had stolen a riot shield, Greene trailed him across the West Plaza and ultimately up the stairs,

aiding in the crowd’s efforts to defeat law enforcement’s defenses.

       Although there is currently photographic or video evidence that Greene entered the Capitol,

he later told an acquaintance that “we took the capital.” This statement shows that he identified

with and claimed ownership of the occupation of the building, and that he acted in concert with

others. Greene took an active role at the front of a mob that displaced Congress, in an attempt to

stop the peaceful transition of power. As this Court has noted with Greene’s co-defendant, among

others, the peaceful transition of power is one of the “crown jewels” of our democracy. See United

States v. Pezzola, ECF No. 25 at 15. See also United States v. Meggs, No. 5:21-mj-1036-PRL




12
        The defendant’s contention that he must be released because some defendants charged with
assaulting federal officers are released is misplaced. See Mot. at 8-9. The Court must decide this
motion based on the evidence before it, not the evidence before other courts in other cases. In any
event, cases where single defendants are charged with assaulting officers is not an apples-to-apples
comparison with this case, involving a defendant charged with conspiracy and ample evidence of
both intent and capability to use violence to meet his political ends post-January 6.
                                                 18
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 19 of 23




(S.D. Fla.) (Lammens, M.J.), ECF No. 17, at 4 (“The [January 6] attack wasn’t just one on an

entire branch of our government (including a member of the executive branch), but it was an attack

on the very foundation of our democracy.”)

       The defendant claims he committed no violent acts that day. Assuming arguendo that

assertion to be true, the defendant was present for, and directly benefitted from, several other

assaults (in the colloquial sense of the term) on federal officers. He was able to be one of the first

individuals past the toppled First Street barriers because those he was with assaulted and trampled

USCP officers. He was one of the first to the plaza to the west of the Capitol because others he

was with assaulted USCP officers controlling access to that plaza, and he used that violence to his

advantage rather than retreating. He continued to travel in tandem with co-defendant Pezzola after

the latter took a police riot shield by force and violence. Greene ascended the stairs when he did

because he again took advantage of other rioters’ actions in overtaking a USCP-manned barrier by

force. The defendant would not have had a chance to gloat to his acquaintance about having taken

the Capitol, had he not taken advantage of the very real violence committed before his eyes by

other rioters on January 6.

   2. The Weight of Evidence Against the Defendant

       The Court must also consider the weight of the evidence in assessing the risk of flight and

community danger. 18 U.S.C. § 3142(g)(2). The weight of the evidence against the defendant is

substantial; indeed, he concedes his that there is “clear” evidence that he entered a restricted area

outside the building. Mot. at 5. This concession is wise, as the defendant’s face—albeit often

partially covered—is clearly visible in numerous videos, which show him methodically moving

towards the Capitol building, at least until he turned back on the stairs, as well as the acts of




                                                 19
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 20 of 23




violence against both law enforcement officers in the line of duty and U.S. Capitol property that

took place around him. 13

     3. The History and Characteristics of the Defendant

        The defendant’s history and characteristics likewise support pretrial detention.         The

defendant has no criminal convictions of which the government is aware, and his service to the

United States in the Army National Guard is commendable. However, as detailed above, after

January 6, the defendant was willing to put lessons learned in that military service to use against

the United States. He encouraged an associate to read up on guerrilla warfare and to use the tactics

used by the Taliban and to “be prepared to do uncomfortable things.” 14 He advised others who

might be worried about FBI surveillance about how to run surveillance detection routes. He spoke

of a “4th-generation” war when a cohort said he was ready to stand strong, but that they needed an

army to join. In short, based on the defendant’s encrypted messaging after January 6, he showed

a willingness and a desire to continue to use force to achieve his political ends. After noting that




13
        The defendant claims, Mot. at 5, that the government’s theory of liability as to his violation
of 18 U.S.C. § 1361 is “questionable.” This indictment, however, unambiguously establishes
probable cause to believe that the defendant violated § 1361. See, e.g., United States v. King, 842
F.2d 768, 776 (D.C. Cir. 1973) (return of an indictment “makes conclusive the existence of
probable cause to hold the accused for further prosecution”). In any event, aiding and abetting is
not the only theory of liability through which the defendant can be held liable for co-defendant
Pezzola’s actions. Co-conspirator liability exists where a substantive offense is committed “in
furtherance of the conspiracy and reasonably foreseeable as a necessary or natural consequence of
the unlawful agreement.” United States v. Moore, 651 F.3d 30, 94 (D.C. Cir. 2011) (citing United
States v. Washington, 106 F.3d 983, 1011 (D.C. Cir. 1997). Destruction of a Capitol window is a
foreseeable outcome of the charged conspiracy, which contemplated interfering with the Electoral
Vote count, by force if necessary.
14
        The defendant claims that his messages against regarding using the Taliban’s tactics were
general statements regarding readiness and not a call to action. Even if true, this should give the
Court little comfort, especially because this message came on the heels of a complaint that there
was a “fucking rat” in his ranks and a statement that “everyone wants to be a patriot until it’s time
to do patriot shit.”
                                                 20
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 21 of 23




then-President Trump “threw us all under the bus,” he said to the Central New York Proud Boys

chat, “the sooner everyone wakes up that no one is going to fix this mess besides us the sooner we

can collectively take back our country.”

       The defendant’s lack of a criminal record and gainful employment prior to January 6 must

be weighed next to the strength of the government’s evidence that he committed these offenses,

along with the gravity of those offenses as discussed above. The crimes the defendant committed

on January 6, as noted above, include a crime classified by Congress as a federal crime of terrorism.

Congress has moreover prescribed a rebuttable presumption in favor of detention, and the D.C.

Circuit has made clear that “conspiring with and aiding and abetting those who broke through the

Capitol windows” puts a defendant “in a different category of dangerousness than those who

cheered on the violence or entered the Capitol after others had cleared the way.” See Munchel,

991 F.3d at 1284 (D.C. Cir. 2021)

   4. The Nature and Seriousness of the Danger to Any Person or the Community

       The defendant’s conduct on January 6 demonstrates his dangerousness, as discussed above.

Additional evidence of Greene’s danger to the community exist in his post-January 6 conduct and

statements. According to W-1, in reference to January 20, the defendant said, “we’ll kill them all”

and made reference to a stockpile of guns and ammunition. The telegram messages laid out above

corroborate the defendant’s desire to engage in warfare against those he considers to be his political

enemies. The FBI’s search of the defendant’s residence corroborates his access to a stockpile of

guns and ammunition, including those he possessed illegally under New York law. He had eight

fully loaded 30-round magazines for his AR-15 stuffed into a tactical vest. This configuration is

hardly what the Court should expect if the defendant purchased the ammunition solely to go to the

range. See Mot. at 7. He purchased six of those magazines just weeks before January 6. He



                                                 21
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 22 of 23




purchased 2,560 rounds of ammunition—1,000 for the AR-15 and 1,560 for an AK-47-type

weapon—just three days after the riot at the Capitol. Two days after that, he purchased a gas mask.

In combination with the defendant’s statements as detailed above referencing war and Taliban

tactics, this purchase and its timing should give the Court pause. 15

        The defendant has made it clear that he is willing to play a front-line role in a violent revolt

to attempt to stop the certification of an election if he believes—despite absence of evidence to

support those beliefs—that doing so will protect the country. The Court can have no confidence

that the defendant will not take similar actions in the future if he feels they are justified, and indeed

the defendant’s statements and actions in the wake of the January 6 attack demonstrate that he was

not only willing to take those actions, but he encouraged others to be willing as well, and he took

proactive steps to be ready to take those actions himself, including purchasing a stockpile of

assault-rifle ammunition and a gas mask.

        The defendant showed perseverance, determination, and coordination in being at the front

lines every step along the way of the riot that led to the physical takeover of the Capitol by his co-

conspirators and others. Given the combination of the defendant’s actions on that day, his

professed intentions to commit additional violence, and his access to the means to carry out that

violence, and in light of the offenses with which the defendant is charged and the presumption in




15
        The defendant also claims that the purchase of the AK-47 ammunition was a mistake. Mot.
at 7. According to the receipt, the defendant paid $624.49 for this ammunition. He has made no
representation, either to the Court or the government, that he attempted to return this ammunition
as a result of his “mistake.” Even if this purchase was truly a mistake, the defendant’s explanation
to this Court is of little comfort, as he claims to have meant to purchase AR-15 ammunition. No
matter how the Court slices it, it is undisputed that the defendant intended to purchase over 2,500
rounds of assault-rifle ammunition on January 9, 2021.
                                                   22
         Case 1:21-cr-00052-TJK Document 64 Filed 06/29/21 Page 23 of 23




favor of detention, there are simply no conditions nor combinations of conditions of release that

can assure the safety of the community or the defendant’s return to court if he is released.

                                            Conclusion

       Under the factors set forth in 18 U.S.C. § 3142(g), the government has demonstrated by a

clear and convincing evidence that the defendant is a danger to the community and by

preponderance of the evidence that he is a flight risk. For the foregoing reasons, as well as those

that the government will demonstrate at any hearing on this matter, the government requests that

the Court order the pre-trial detention of the defendant.

                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      ACTING UNITED STATES ATTORNEY
                                                      DC Bar No. 415793


                                                By: __/s/ Erik M. Kenerson_____________
                                                   ERIK M. KENERSON
                                                   Assistant United States Attorney
                                                   Ohio Bar Number 82960
                                                   United States Attorney’s Office
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   Telephone: 202-252-7201
                                                   Email: Erik.Kenerson@usdoj.gov




                                                 23
